11/9/2015 SCANNED Page 1



                                 ...•ZL.EK> ISM           |^J             -     £ « 2
                                 Court of Appeals         ,          ,    ac.
                                                                                |££
                                                                                .-Euj
                                                                                      £
                                                          UU              ^     --^
                                    NOV 12 2015                      I ^ ISI,
                                           ,.   .         -rr.-naraEsfl         (/>^tS j
                                     Lisa Matz            «=«««,          g     <£o5 *i
                                  Clerk, 5th District     t^              a*    i£o
                                                                                a:    o    v
                                                                                <3.        CB



EXHIBIT: Addition Supporting Facts                  ^   ^a-77lD^r
Diana Fay Bass appellant          Case No. -05=45-e±362^eV—

Dated 11/09/2015

Diana Bass is R. N. disabled since 1997, with two serious

illness, Chronic Variable Immune Disorder, and Sarcoidosis,
and mold toxicity. She is 64, disabled since 1997. Unable to
work due to illness, requires expensive treatments every three

months.

At this time Iwill have to be pro se until and if I can find some

attorney, if I can.

Spouse is withholding (paid utility bills sometimes last three
months) but will no longer be doing that since Ihad filed a
appeal. He is refusing to give me any portion of settlement,
Ihave requested with Demand Letter today, 3 days ago his
"attorney said Richard (Bass) will be unlikely to
Page 2 Bass

pay any monies. Ihave been struggling to eat, get medical
care, etc..

I have Medicare and an expensive Supplement ($247.00),
and that payment has to come first. Ihave a burial insurance
policy, very cheap auto insurance, and poverty Ilive everyday.
My debts are credit cards which Ihave been trying to pay off
for years.

I have a very old car (2003) Camry.

Ihad real estate my husband sold it all illegally, and now
he at this time refuses to give any monies. He did give me
$300.00 for Sharon Easley, Attorney (I did nottell him what
monies was for. This attorney is not an appealate attorney
and she is aware Richard Bass is holding monies that
to keep me from legal access. So, Ishould have income that
Page 3 Bass

is available, but is not. I have furniture, personal items,

nothing of real value. I cannot even move, eviction notice

probably coming any moment.

I really cannot pay anything, I am barely making it to even eat,

and get prescriptions.

Access to attorney that is competent and respesents me is

a problem.

Respectfully,



Diana Fay Bass
                1/51-




   6)72 9^ ho9S